In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0050V
                                      Filed: May 24, 2018
                                        UNPUBLISHED


    JULIE LYNCH,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Kathryn Ann Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On January 12, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine administered on October 1, 2015. Petition at 1.
The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special
Masters.

       On July 27, 2017, a ruling on entitlement was issued, finding petitioner entitled to
compensation for GBS. On May 24, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $242,946.96 for lost
wages and $100,000.00 for pain and suffering, for a total amount of $342,946.96.
Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees with the


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $342,946.96, which represents $242,946.96 for
lost wages and $100,000.00 for pain and suffering, in the form of a check payable
to petitioner, Julie Lynch. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 JULIE LYNCH,                                       )
                                                    )
                Petitioner,                         )
                                                    )    No. 17-50V
 v.                                                 )    Chief Special Master Dorsey
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 12, 2017, Julie Lynch (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Petitioner alleges that she suffered Guillain-Barré

Syndrome (“GBS”) as a result of an influenza (“flu”) vaccine administered on October 1, 2015.

Petition at 1. On July 27, 2017, the Secretary of Health and Human Services (“respondent”)

filed a Rule 4(c) Report indicating that respondent does not contest entitlement in this matter,

and the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation the same day. ECF No. 17; ECF No. 18.

I.     Items of Compensation

       A.      Lost Earnings

        The parties agree that based upon the evidence of record, Julie Lynch has suffered past

and future loss of earnings as a result of her vaccine-related injury. Therefore, respondent

proffers that the Court should award Julie Lynch a lump sum of $242,946.96 for her past and
future lost earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A).

Petitioner agrees.

          B.     Pain and Suffering

          Respondent proffers that Julie Lynch should be awarded $100,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Julie Lynch should be made through

a lump sum payment as described below and requests that the Chief Special Master’s decision

and the Court’s judgment award the following 1: a lump sum payment of $342,946.96,

representing compensation for lost earnings ($242,946.96) and pain and suffering ($100,000.00),

in the form of a check payable to petitioner, Julie Lynch.

III.      Summary of Recommended Payments Following Judgment

          Lump sum payable to petitioner, Julie Lynch:                                $ 342,946.96



                                                Respectfully submitted,

                                                CHAD A. READLER
                                                Acting Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2
                      CATHARINE E. REEVES
                      Deputy Director
                      Torts Branch, Civil Division

                      ALEXIS BABCOCK
                      Assistant Director
                      Torts Branch, Civil Division

                      s/ Kathryn A. Robinette
                      KATHRYN A. ROBINETTE
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 616-3661
                      Fax: (202) 616-4310

DATED: May 24, 2018




                         3